 



Exhibit 10.2
PIER 1 IMPORTS
NON-EMPLOYEE DIRECTOR COMPENSATION PLAN
ADOPTED JUNE 24, 1999
AS AMENDED THROUGH SEPTEMBER 28, 2006

         
Cash Compensation
       
Annual retainer
  $ 33,000  
Board meeting fee
    1,750 (in person)
 
    1,000 (by telephone)
Committee meeting fee
    750 (in person)
 
    500 (by telephone)
Audit Committee Chair — Annual Retainer
  $ 12,500  
Compensation Committee Chair — Annual Retainer
  $ 12,500  

Annual Stock Options

  Ø   Annual grants under the Pier 1 Imports, Inc. 2006 Stock Incentive Plan to
each non-employee Director of stock options covering 6,000 shares of Common
Stock.     Ø   Each annual grant is effective on the day following the Annual
Meeting of Shareholders for the applicable year.     Ø   The option exercise
price is the Fair Market Value (as defined in the Pier 1 Imports, Inc. 2006
Stock Incentive Plan) of the Common Stock on the date of grant.     Ø   Options
are 100% exercisable on the date of grant, and are exercisable for a period of
10 years.     Ø   The grants are subject to the provisions of the Non-Employee
Director Stock Option Agreement, as adopted by the administrative committee of
the Pier 1 Imports, Inc. 2006 Stock Incentive Plan.

New Director Stock Options

  Ø   Each new non-employee Director will receive a one-time grant under the
Pier 1 Imports, Inc. 2006 Stock Incentive Plan of stock options covering 5,000
shares of Common Stock.     Ø   The grant will be effective on the day following
the later of (i) the date of initial appointment, or (ii) election to the Board
of Directors, as the case may be.     Ø   The option exercise price is the Fair
Market Value (as defined above) of the Common Stock on the date of the grant.  
  Ø   The grants are subject to the provisions of the Non-Employee Director
Stock Option Agreement, as adopted by the administrative committee of the Pier 1
Imports, Inc. 2006 Stock Incentive Plan.

Director Deferred Stock Unit Awards

  Ø   Pursuant to the Director Deferred Stock Unit Awards program set forth in
the Pier 1 Imports, Inc. 2006 Stock Incentive Plan.     Ø   Each non-employee
Director must defer 50% of their cash fees for the upcoming year into an
equivalent value of deferred stock units.     Ø   Each non-employee Director is
permitted an elective deferral into an equivalent value of deferred stock units
for all, or a portion of, the remaining 50% amount of such Director’s cash fees
for the upcoming year.     Ø   Deferrals are credited with an additional 50% of
the deferred amount.

 